         Case 3:18-cv-00372-CSH Document 121 Filed 03/06/20 Page 1 of 2

                                                      United States Department of Justice

                                                      United States Attorney
                                                      District of Connecticut


                                                      Connecticut Financial Center           (203) 821-3700
                                                      157 Church Street, 25th Floor     Fax (203) 773-5376
                                                      New Haven, Connecticut 06510    www.justice.gov/usao-ct


                                                      March 6, 2020

The Honorable Robert M. Spector
United States Magistrate Judge
District of Connecticut
141 Church Street
New Haven, CT 06510

Re:    Manker v. Modley, No. 3:18-cv-372-CSH

Dear Judge Spector:

       This letter identifies for the Court a discovery dispute that has arisen between the parties,
and asks the Court’s assistance in resolving this matter.

         Yesterday, March 5, 2020, at 11:32 a.m., defendant alerted plaintiff that ninety-eight
applications (which contain third-party information) were ready to be produced to plaintiffs
(sooner than anticipated), once plaintiffs’ counsel signed the production letter attached here. The
letter sought to memorialize and clarify the terms for production, retention, and destruction of
records, and the parties’ joint obligations to exchange information.

       Today, March 6, plaintiffs’ counsel have stated that they will not sign the letter to
confirm that they agree with its terms. Accordingly, the parties are at an impasse and require the
Court’s assistance.

       Defendant seeks plaintiffs’ counsel signature to confirm the following terms:

              The applications are produced subject to the Protective Order, ECF No. 92;
              The applications will be stored only on a secure, password-protected server;
              Plaintiffs’ counsel and any third-party experts will not exchange applications
               among themselves via unencrypted e-mails;
              Plaintiffs’ counsel and any third-party experts will not print any copies of the
               unredacted applications;
              At the conclusion of this litigation, you will send us confirmation correspondence
               that you have deleted the applications from your secure server, and have not
               retained any copies of any applications;
              Any statistic or statistical result that you obtain from the applications and which
               you convey to Court for settlement purposes, you will also convey to the
               defendant, along with a description of how you calculated the statistic;
         Case 3:18-cv-00372-CSH Document 121 Filed 03/06/20 Page 2 of 2



              The parties will not submit ex parte letters to the court related to settlement.

        The first five bullets confirm the Protective Order and address issues, with respect to the
confidentiality of applications, that arose after the Court entered the Protective Order. See ECF
No. 115 (describing incident with printed materials). These confidentiality issues were not
addressed during the parties’ joint telephone conference with the Court on Friday, February 28,
2020 (ECF No. 118), and thus defendant’s requests are not foreclosed by any court order. These
requests are reasonable restrictions on the retention and destruction of records, designed to
protect the private information of third parties, who are not parties to the litigation.

       The last two bullets confirm the defendants’ understanding of the discussion, during the
February 28, 2020 telephone conference with the Court, of the parties’ joint obligations to share
information that will aid the parties in reaching settlement.

       The defendant therefore respectfully requests the Court’s assistance with resolving this
dispute.



                                                      Very truly yours,

                                                      John H. Durham,
                                                      U.S. ATTORNEY

                                                      /s/ Natalie N. Elicker
                                                      Natalie N. Elicker
                                                      ASSISTANT U.S. ATTORNEY




                                                                                          Page 2 of 2
